Citation Nr: 1704087	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  15-18 558A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for headaches, to include as due to ionizing radiation or styrene exposure. 

2.  Entitlement to service connection for fatigue, to include as due to ionizing radiation or styrene exposure. 


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel








INTRODUCTION

The Veteran had active military service from June 1995 to June 1997, from January 1998 to July 2002, from August 2002 to February 2003, and from September 2003 to October 2004.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the VA Regional Office (RO) in Houston, Texas.  This matter was last before the Board in June 2016, whereupon it was remanded to the RO for additional development.  Following the issuance of a November 2016 supplemental statement of the case, the case was returned to the Board for its adjudication. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The competent medical evidence does not demonstrate that the Veteran has a chronic headache condition for the purposes of providing VA benefits, to include as due to ionizing radiation or styrene exposure. 

2.  The competent medical evidence does not demonstrate that the Veteran has  chronic fatigue syndrome for the purposes of providing VA benefits, to include as due to ionizing radiation or styrene exposure. 


CONCLUSIONS OF LAW

1.  Service connection for headaches is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014);  38 C.F.R. §§ 3.303, 3.311 (2016). 

2.  Service connection for fatigue is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014);  38 C.F.R. §§ 3.303, 3.311, 3.317 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, enlarged VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  Furthermore, as part of the notice, VA must indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will obtain.  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Pursuant to its obligations under the VCAA, VA is required to provide notice to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The RO provided the Veteran with pre-adjudication VCAA notice via letter dated in March 2011.  He was notified of the evidence needed to substantiate his claims for service connection and that VA was responsible for obtaining military service records, records from VA medical centers, or records in the custody of other agencies, so long as he adequately identified those records and authorized VA to obtain those records.  In addition, he was informed that he could submit records not in the custody of a federal agency on his own behalf or authorize VA to obtain such records, and that he was ultimately responsible for obtaining any requested records not in the custody of a Federal department or agency.  Finally, the letter notified him of the criteria that VA utilizes when determining the disability rating and the effective date of awards. 

Under 38 U.S.C.A. § 5103A, VA must also make reasonable efforts to assist the claimant in obtaining that evidence which is necessary to substantiate his claim.  The RO has obtained the Veteran's service personnel and treatment records, as well as VA and private treatment records.  The Veteran has submitted personal statements as well as statements from fellow servicemembers during the pendency of his appeal in support of his claim.  He has not identified any additionally available evidence for consideration.  

Pursuant to the Board's June 2016 remand, the RO was directed to obtain and associate with the claims file ongoing VA treatment records, particularly those documenting the Veteran's treatment at the San Antonio VA Medical Center (VAMC). A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 14 (1999).

Upon receipt of the returned case, the RO promptly obtained and associated with the claims file updated VA treatment records documenting the Veteran's treatment at the San Antonio VAMC.  As the RO obtained the requested treatment records, the Board finds that the RO substantially complied with the directives of the Board remand. 

VA has conducted medical inquiry in the form of VA examinations in April 2013, August 2015, August 2016, and November 2016.  38 U.S.C.A. § 5103A.  The examiners who issued opinions in each of these instance considered the Veteran's history and provided a rationale for the conclusions they reached.  Therefore, the Board finds that the opinions they espoused are adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

In recognition of these efforts by the RO to obtain the known evidence that may substantiate the Veteran's claim, and it being clear that the Veteran has not indicated that there exists additional evidence to support his claim, the Board concludes that no further assistance is required to be provided to the Veteran in developing the facts pertinent to his claim in order to comply with the duty to assist.  
Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred during service, or, if the injury or disease preexisted such service, a showing that the injury or disease was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing that a purported injury or disease is connected to service, such that a veteran is entitled to potential benefits, requires competent and credible evidence of the following three things: (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship, i.e. a nexus, between the disease or injury in service and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009). 

Service connection may be established on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1) (VA has adopted an interim final rule extending this date to December 31, 2016).  In claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Notably, laypersons are competent to report objective signs of illness.  Id. 

A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (C), any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months. 
38 C.F.R. § 3.317(a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; 
(2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain;
(6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms;
(8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. 
§ 3.317(b).

The Board notes that, effective July 13, 2010, VA has amended its adjudication regulations governing presumptions for certain Persian Gulf War Veterans.  Such revisions amend § 3.317(a)(2)(i)(B) to clarify that chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome are examples of medically unexplained chronic multisymptom illnesses and are not an exclusive list of such illnesses.  Additionally, the amendment removes § 3.317(a)(2)(i)(B)(4) which reserves to the Secretary the authority to determine whether additional illnesses are 'medically unexplained chronic multisymptom illnesses' as defined in paragraph (a)(2)(ii) so that VA adjudicators will have the authority to determine on a case-by-case basis whether additional diseases meet the criteria of paragraph (a)(2)(ii).  These amendments are applicable to claims pending before VA on October 7, 2010, as well as claims filed with or remanded to VA after that date.  See 75 Fed. Reg. 61,997 (Oct. 7, 2010).

Compensation under 38 U.S.C.A. § 1117 shall not be paid if: (1) there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; (2) if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) if there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The term "Persian Gulf Veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(d)(1).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(d)(2).  The Persian Gulf War period runs from August 2, 1990 to December 31, 2016.  38 U.S.C.A. § 101(33); 38 C.F.R. § 3.317(a)(1)(i).

Notwithstanding the above, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")). 

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 




Applicability of Radiation Exposure Regulations

Before delving into the factual background and analysis pertaining to each claim, the Board will first address whether the provisions of 38 C.F.R. §§ 3.309(d) and 3.311 regarding the unique adjudicatory posture for Veteran's claiming service connection based on radiation exposure are applicable in this case.  The Veteran contends that his chronic headache condition and his chronic fatigue syndrome are due to exposure to radiation while in service.  In particular, he asserts that he was exposed to radiation on numerous occasions at the hangar where he carried out his duties as a pilot. 

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are diseases that are presumptively service connected in radiation-exposed veterans under 38 U.S.C.A. § 1112 (c) and 38 C.F.R. § 3.309 (d).  Second, service connection can be established under 38 C.F.R. § 3.303 (d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303 (d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44  (Fed. Cir. 1994). 

Under Combee, VA must not only determine whether a veteran had a disability recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability was otherwise the result of active service.  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309 (d)(3) as a veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946.  38 C.F.R. § 3.309 (b)(i), (ii) (2016).

Diseases presumptively service connected for radiation-exposed veterans under the provisions of 38 U.S.C.A. § 1112 (c) and 38 C.F.R. § 3.309 (d)(2) are: leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary glands, cancer of the urinary tract; bronchiolo-alveolar carcinoma; cancer of the bone; cancer of the brain; cancer of the colon; cancer of the lung; and cancer of the ovary.  38 U.S.C.A. § 1112 (c)(2); 38 C.F.R. § 3.309 (d).

If a claimant does not qualify as a "radiation-exposed veteran" under 38 C.F.R. 
§ 3.309(d)(3) and/or does not suffer from one the presumptive conditions listed in 38 C.F.R. § 3.309 (d)(2), the Veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if the Veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation and shall include the following: (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any other cancer. 38 C.F.R. § 3.311 (b)(2).  Section 3.311(b)(5) requires that colon cancer become manifest 5 years or more after exposure. 38 C.F.R. § 3.311 (b)(5).

Under the special development procedures in § 3.311(a), dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946. 38 C.F.R. § 3.311 (a)(2) (2016).  In all other claims, 38 C.F.R. § 3.311 (a) requires that a request be made for any available records concerning the Veteran's exposure to radiation.  These records normally include but may not be limited to the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the Veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311 (a)(2)(iii) (2016).

After a review of the available evidence, the Board finds that the provisions of 38 C.F.R. §§ 3.309(d) and 3.311 are not applicable to the Veteran's case and that therefore neither regulation has a bearing on the ultimate disposition of each issue.  To begin, the Veteran has not claimed, and the evidence does not show, that he qualifies as a "radiation-exposed veteran" for the purposes of applying 38 C.F.R. § 3.309(d).  Furthermore, the Veteran is not claiming entitlement to service connection for any of the disease that may be presumptively service-connected pursuant to 38 C.F.R. § 3.309 (d)(2).  Finally, the Veteran cannot benefit from the special development procedures provided in 38 C.F.R. § 3.311 as he does not experience any of the radiogenic disease listed under the regulation.  Accordingly, neither 38 C.F.R. §§ 3.309(d) nor 3.311 applies to the Veteran's case and they need not be considered further.  Having stated thus, however, the Board does acknowledge that the Veteran may still show that either of his claimed disabilities are related to exposure to radiation under the service connection provisions of 38 C.F.R. § 3.303. 


Headaches

The Veteran asserts that he has a chronic headache condition that was incurred in service that has continued to the present day.  In the alternative, he contends that he has a chronic headache condition that is the result of his active service, to include as due to ionizing radiation and/or exposure to styrene. 

Before considering whether any chronic headache condition is related to service, the Board must first address whether the Veteran currently has a diagnosable headache condition for VA purposes.  The Veteran was first afforded a VA examination to evaluate his headache condition in April 2013.  During that examination, he reported that he started having headaches in service in 2004 and that they have continued to occur regularly every two or three days since that time.  He stated that he had treated his headaches with over-the-counter medication.  His reported symptoms included pain, sensitivity to light and sound, and changes in his vision, as well as more serious migraine headaches once a month.  After the in-person examination and a review of the claims file, the examiner found that the Veteran did not have a headache condition nor had he ever been diagnosed with one.  Accordingly, the examiner did not offer an opinion as to the etiology of the condition.  

The Veteran was afforded a new VA examination in August 2015 to reevaluate whether he had a headache condition, and if so, whether that headache condition was related to service.  He reported that he began having headaches in 2004 and that he believed them to have begun when he started living on base between two hangars in which painting activities were taking place.  He also stated that he had "concussions" prior to the alleged styrene exposure but that he did not experience headaches as a result of these concussions.  He reported the same symptoms of pain and light and sound sensitivity.  An MRI performed by his local VA Medical Center did not show any abnormalities.  After the in-person examination and a thorough review of the claims file, the August 2015 VA examiner did not set forth any diagnosis of a chronic headache condition.  In support thereof, the examiner disputed the prior diagnosis of a tension type by the Veteran's primary care physician with the VA in March 2011, finding that there was no evidence in the Veteran's medical history prior to that date which substantiated the diagnosis.  Furthermore, the examiner reviewed the criteria for a diagnosis of a tension-type headache pursuant to contemporary medical literature and found that the Veteran had not exhibited any of the criteria for the diagnosis; in fact, the Veteran's sensitivity to light and sound ran counter to that diagnosis.  Other than the March 2011 diagnosis of tension-type headache, the examiner found no further evidence to support a diagnosis of tension-type headache or any other headache condition; accordingly, the examiner found that there was no headache condition to base the service connection claim on.  As there was no diagnosable condition, the examiner declined to offer an opinion as to etiology. 

The claims file was reviewed by a new VA examiner in August 2016 for the purposes of reevaluating the presence of a headache condition in light of the Veteran's assertions that he was exposed to styrene while in service.  The claims file review indicated that the Veteran suffered a head injury in November 2010 and that he began complaining of headaches following this blow to his head.  Thereafter, the examiner found only sporadic complaints of headaches with discrepant reports of when the headaches had their onset and the symptoms associated with the headaches.  Based on this inconsistent reporting and the overall lack of medical evidence showing that the Veteran experienced chronic headaches, the examiner opined that it was less likely than not that the Veteran had a chronic headache condition that was attributable to military service. 

The Veteran was once again afforded a VA examination for the purpose of evaluating his alleged chronic headache condition in November 2016.  He reported experiencing frontal head pain every two or three days as well as visual blurring in the left eye when he experienced headaches.  He also reported sensitivity to light and sound.  He relieved his symptoms with over-the-counter medication.  After reviewing the claims file, the examiner set forth a diagnosis of tension-type headache, with an initial diagnosis date of October 9, 2015.  When asked to provide an opinion as to whether the headache condition was related to service, the examiner found that there was no evidence of a headache condition in service and therefore opined that it was less likely than not that the condition was incurred in or caused by service. 
A review of the Veteran's post-service VA treatment records dating from March 2005 to November 2016 shows a varied history of his treatment for headaches.  As discussed, the Veteran did report experiencing blunt trauma to the head in November 2010, and treatment records show that he began complaining of headaches and associated symptomatology in March 2011.  This is also when he was first diagnosed with tension-type headache.  Thereafter, the treatment records show sporadic complaints of headaches but also specific denials of headache symptoms at various times.  A January 2015 CT scan showed no acute intracranial abnormalities.  During an October 2015 neurology consult the Veteran reported a long history of chronic headaches occurring several times a week.  The Veteran was assessed as having chronic tension-type headaches; however, no formal diagnosis was made and the medical examiner who conducted the neurology consult did not evaluate the Veteran's symptoms in order to make such a diagnosis.  Thereafter, in April 2016, the Veteran's primary care physician was asked to evaluate the Veteran's reported cluster of symptoms, and set forth a diagnosis of "chronic fatigue headaches intermittent fevers arthralgias".  No formal diagnosis was made, and since that time the Veteran has had headaches listed as a problem but has had no specific complaints or treatment related to a chronic fatigue condition. 

Upon consideration of the record, the Board finds that the preponderance of the evidence is against a finding that the Veteran currently has a chronic headache condition or that he has ever had a chronic headache condition during the pendency of the appeal.  Although the Veteran has been diagnosed with tension-type headaches by VA medical professionals, both in March 2011 and in October 2015, there is insufficient evidence to support those diagnoses.  As discussed in detail by the August 2015 VA examiner, the fact that the Veteran experiences intermittent headaches does not automatically indicate that he has a diagnosable chronic headache condition.  The occurrence of headaches is a symptom, but current medical literature outlined by the August 2015 examiner requires that the Veteran exhibit certain criteria concurrent with the headache symptoms in order to elicit a proper diagnosis.  Both the August 2015 and August 2016 VA examiners disputed the diagnosis of tension-type headaches in March 2011, and highlighted that the VA medical professional who made the diagnosis did not provide any analysis of the Veteran's symptoms to support the diagnosis and did not reconcile that diagnosis with the fact that the Veteran had a concussion four months prior. 

As for the November 2016 VA examiner's diagnosis of a headache condition, it is unclear from the examination on what basis that diagnosis was made.  The examiner listed the date of the diagnosis as October 9, 2015, but there are no treatment records that correspond to that date.  The Veteran was afforded a neurology consult in October 29, 2015, but as discussed, no formal diagnosis of tension-type headaches was set forth, and the listing of tension-type headaches on the outpatient record is merely one of the symptoms the Veteran reported at the time.  The November 2016 also referred to two other instances in the VA treatment records subsequent to the October 2015 notation of tension-type headaches in which headaches were listed on the Veteran's problem list, but again these are based on self-reporting of symptomatology by the Veteran and do not reflect a formal diagnosis.  Accordingly, the listing of a diagnosis of a headache condition by the November 2016 VA examiner appears to rely on self-reported headache symptomatology by the Veteran a year prior to the examination and not on an in-person evaluation by the examiner themselves; therefore, the Board ascribes little probative value to that diagnosis. 

The Board is cognizant that the Veteran maintains that he has a chronic headache condition, and acknowledges that he is competent to report his symptoms of pain and sensitivity to light and sound.  Layno v. Brown, 6 Vet. App. 465, 469.  However, while the Veteran's consistent reporting of these symptoms is evidence that he may have a chronic headache condition, the Veteran has not shown that he has the requisite training and experience to render a diagnosis of a headache condition.  Jandreau v. Nicholson, 491 F.3d 1372 (Fed. Cir. 2007).  The Veteran's assertions that he has a chronic headache condition must be considered in light of the April 2013, August 2015, and August 2016 VA examiner's findings that he did not have a headache condition.  Furthermore, although the November 2016 VA examiner set forth a diagnosis of headaches, the Board finds that this diagnosis is dubious as it appears to be based on self-reporting by the Veteran and not a formal diagnosis.  Accordingly, the Board concludes that the findings of the April 2013, August 2015 and August 2016 VA examiners that the Veteran does not have a headache condition to have the greatest probative value, and that thus there is no valid claim of service connection for a chronic headache condition.  Brammer v. Derwinksi, 3 Vet. App. 223, 225 (1992).

Chronic Fatigue Syndrome

The Veteran asserts that he has chronic fatigue syndrome that was incurred in service that has continued to the present day.  In the alternative, he contends that he has chronic fatigue syndrome that is the result of his active service, to include as due to ionizing radiation and/or exposure to styrene.  Finally, the Veteran has recently put forth the possibility that his chronic fatigue syndrome is subject to the presumptive provisions of 38 C.F.R. § 3.317(a)(1) as they apply to Persian Gulf veterans with an undiagnosed multi-factorial illness. 

Before considering whether any chronic fatigue syndrome is related to service, the Board must also first address whether the Veteran currently has chronic fatigue syndrome for VA purposes.  A review of the Veteran's post-service treatment records shows that he first complained of symptoms of fatigue in June 2010, when he thought that his symptoms were related to a tick bite.  Thereafter, in March 2011, he reported that he had been experiencing fatigue symptoms for the past year.  On that outpatient record it was also noted that the Veteran experienced a blunt force trauma to his head in November 2010 but there was no association made between the head trauma and his fatigue symptoms.  At that time no fatigue condition was diagnosed, and subsequent treatment records prior to January 2015 show that the Veteran did not continue to complain of fatigue up to that point.  In January 2015, the Veteran reported to his primary care physician that he was experiencing fatigue after exercise, and from that point forward fatigue was included on the Veteran's problem list. 

The Veteran was first afforded a VA examination in August 2015 to evaluate whether he had chronic fatigue syndrome, and if so, whether it was related to service.  He reported that he began having fatigue symptoms in service in 2004.  According to the Veteran he was evaluated by his primary care physician who found no abnormalities and did not provide a formal diagnosis.  Symptoms he reported included fatigue lasting 24 hours or longer after exercise, headaches, and sleep disturbance.  He acknowledged that the symptoms wax and wane, and stated that they restricted routine daily activities less than 25% of the pre-illness level.  A testosterone study showed a TSH level of 1.39.  After the in-person examination and a review of the claims file, the examiner declined to diagnose chronic fatigue syndrome.  In support thereof, the examiner reviewed the Veteran's history of medical records and found that there were no complaints of fatigue that were not associated with acute illnesses.  The examiner further stated that fatigue as a symptom alone could not support a diagnosis of chronic fatigue syndrome and that such a diagnosis required evaluation by rheumatologist or specialist. 

The claims file was evaluated by a VA examiner in August 2016 in order to elicit an opinion as to whether the Veteran had chronic fatigue syndrome and if so, whether it was attributable to service.   After a thorough review of the record, the examiner opined that it was less likely than not that the Veteran had chronic fatigue syndrome.   In support thereof, the examiner noted that the first complaint of fatigue was in June 2010, and that it was attributed to an acute illness that apparently resolved itself.   The examiner acknowledged that fatigue was added to the problem list in March 2011 and that the Veteran continued to intermittently complain of fatigue symptoms after this point, but found no formal diagnosis of chronic fatigue syndrome until August 12, 2016, when the Veteran's primary care physician stated that he had chronic fatigue syndrome in an addendum nursing note.  However, the examiner questioned the validity of this diagnosis, as the primary care physician noted that the Veteran requested that his physician formally diagnose him solely for the purposes of pursuing his service connection claim.  Furthermore, the examiner noted that the primary care physician in the August 12, 2016 addendum did not give supporting documentation to explain the diagnosis. 

The August 2016 examiner reviewed the criteria for a diagnosis of chronic fatigue syndrome, and found that Centers for Disease Control guidelines require a thorough workup, include rheumatology and neurology examinations, before a diagnosis of chronic fatigue syndrome can be made.  The examiner noted that the Veteran had rheumatologic and neurologic evaluations through VA which did not find a cause for his fatigue, but that the Veteran had not had a mental health or sleep evaluation to rule out other possible causes of his fatigue.  In addition, the examiner highlighted the fact that the Veteran must have at least four concurrent symptoms with fatigue in order to meet the guidelines for a diagnosis of chronic fatigue syndrome.  According to the examiner, the Veteran's reports that he developed headaches before developing his fatigue symptoms invalidate a diagnosis of chronic fatigue syndrome as this means that the headache and fatigue symptoms are likely attributable to different medical issues. 

The Veteran was afforded a new VA examination in November 2016 to reevaluate whether he had chronic fatigue syndrome.  He reported that he had a bundle of symptoms including headaches, rash, difficulty focusing, sleep disturbances and digestive issues that occur intermittently along with his fatigue.  After an in-person examination, which included neurological testing, the examiner found that the Veteran did not have chronic fatigue syndrome.  Although the examiner acknowledged the prior diagnosis of chronic fatigue syndrome in August 2016, there was insufficient symptomatology during the examination to support a diagnosis.  Specifically, the examiner highlighted the lack of postexertional malaise, cognitive impairment or orthostatic-related symptoms as well as the slow-onset of the condition as opposed to the fast-onset that is typical of the condition.  The examiner stressed that fatigue is a symptom associated with many medical conditions and that to diagnose chronic fatigue syndrome the evidence would have to show definitively that the fatigue could not be attributed to any particular cause.  In conclusion, the examiner stated that the Veteran's history of variable symptomatology was uncharacteristic for the condition of chronic fatigue syndrome and made it more likely that those symptoms were related to other disparate causes. 

The Veteran was also afforded a Gulf War VA examination in November 2016 to evaluate whether he had an undiagnosed illness attributable to his service in Southeast Asia for the purpose of applying the presumptive provisions of 38 C.F.R. § 3.317(a)(1).  After reviewing the claims file and the results of concurrent headache and chronic fatigue syndrome examinations, the examiner concluded that the Veteran did not have an undiagnosed illness attributable to his service in Southeast Asia.  In support thereof, the examiner found that the Veteran's varied symptomatology could be attributed to medical conditions and that there was no diagnosis of a medically unexplained chronic multi-symptom illness of unknown etiology as required under 38 C.F.R. § 3.317(a)(1).  

A review of more recent post-service treatment records dating from January 2015 show that the Veteran had a neurology consult in October 2015 during which he reported chronic fatigue symptoms.  After finding no evidence of a neurological condition, the examiner recommended that the Veteran be evaluated by a rheumatologist and/or an immunologist.  A day later, the Veteran had a rheumatology consult which found no history or findings suggestive of active inflammatory autoimmune disease and no history of recurrent infection to suggest immune deficiency.  A November 2015 neuropsychological evaluation also found that the Veteran was normal.  Subsequently, two more rheumatology consults in February and April 2016 showed no evidence of any inflammatory or autoimmune conditions.  Finally, as discussed previously, in August 2016 the Veteran presented to his primary care physician requesting a formal diagnosis of chronic fatigue syndrome and that diagnosis was thereafter included in his problem list. 

Upon consideration of the record, the Board finds that the preponderance of the evidence is against a finding that the Veteran currently has chronic fatigue syndrome or that he has ever had chronic fatigue syndrome during the pendency of the appeal.  Each VA examiner that evaluated whether he had chronic fatigue syndrome concluded that the Veteran did not meet the criteria for such a diagnosis.  The Veteran did not have a formal diagnosis of the condition until August 2016, but as the August 2016 VA examiner found, this diagnosis lacks credibility since the primary care physician was requested to provide it by the Veteran himself for the purposes of pursuing his service connection claim.  The Board therefore ascribes far more probative weight to the opinions of the three VA examiner's as to the lack of a proper diagnosis. 

The Board acknowledges that the Veteran's consistent reporting of fatigue symptoms since June 2010 is credible evidence that he may have chronic fatigue syndrome.  Layno, 6 Vet. App. at 469.  However, the Veteran has not shown that he has the requisite training and experience to render a diagnosis of chronic fatigue syndrome.  Jandreau, 491 F.3d 1372.  The fact remains that each of the VA examiners who evaluated the Veteran found that alternative causes for his fatigue had not been sufficiently ruled as is required for a typical diagnosis of chronic fatigue syndrome.  Therefore, the Board finds that the preponderance of the evidence is against a diagnosis of chronic fatigue syndrome and that thus there is no valid claim of service connection for chronic fatigue syndrome on a direct basis under 38 C.F.R. § 3.303(a).  Brammer, 3 Vet. App. at 225 (1992).  Furthermore, as there is no diagnosis of chronic fatigue syndrome or any other medically unexplained chronic multisymptom illnesses, there is also no valid claim of service connection under the presumptive provisions of 38 C.F.R. § 3.317(a)(1).
 
ORDER

Service connection for a chronic headache condition is denied. 

Service connection for chronic fatigue syndrome is denied. 


____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


